Order entered December 13, 2017
Nov




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-17-01042-CR
                                   No. 05-17-01043-CR
                                   No. 05-17-01044-CR

                       JAIME ANTONIO ALVARENGA, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F11-26734-V, F11-26736-V & F11-26739-V

                                        ORDER
       On December 9, 2017 the supplemental reporter’s record containing the March 23, 2015

arraignment hearing was filed. Before the Court is appellant’s December 7, 2017 motion for

extension of time to file his brief. We GRANT appellant’s motion and ORDER his brief filed

on or before January 16, 2018.



                                                   /s/   LANA MYERS
                                                         JUSTICE